Filed 1/12/22 Tronson v. Ortiz CA2/2
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion has
not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                        SECOND APPELLATE DISTRICT

                                        DIVISION TWO


FIONA TRONSON,                                          B307881

         Plaintiff and Respondent,                      (Los Angeles County
                                                        Super. Ct. No. 20CHRO00563)
         v.

RUBEN ORTIZ, JR.,

         Defendant and Appellant.




     APPEAL from an order of the Superior Court of Los
Angeles County, Michelle S. Short, Judge. Affirmed.

         David D. Diamond for Defendant and Appellant.

         No appearance for Plaintiff and Respondent.

                                             ******
      Ruben Ortiz, Jr. (Ortiz), appeals from a domestic violence
restraining order (DVRO) issued against him, after a contested
hearing, for the protection of Fiona Tronson (Tronson), her
mother Alicia Tronson, her father Steve Tronson, and her brother
Pierre Tronson,1 all of whom reside in the same household. We
find no error and therefore affirm the order.

                         BACKGROUND
       Ortiz and Tronson are former coworkers who had a dating
relationship that ended in November 2018. For a few months
after the relationship ended, Ortiz repeatedly called Tronson.
Ortiz told Tronson he was going to kill himself and that she
needed to give him another chance. Tronson eventually stopped
talking to Ortiz and blocked his calls. When Ortiz could no
longer reach Tronson, he attempted to call from another number
or sent her e-mails.
       In May 2019, Tronson met a man who obtained her phone
number. Tronson declined the man’s subsequent attempt to meet
with her again and told Ortiz about the incident. Shortly
thereafter, Tronson began receiving threatening messages from
an unidentified stalker. The stalker possessed private
information about Tronson not available to her friends or to the
general public. Tronson began to suspect that Ortiz was the
stalker. She changed her telephone number and the harassing
messages ceased. When Ortiz persuaded Tronson to give him her
new phone number, the harassing messages resumed.


1    Because respondent and her family members share the
same surname, we refer to the family members by their first
names to avoid confusion.




                               2
      Tronson testified that she received an e-mail purporting to
be from Corrective Skincare, where Tronson had previously
applied for employment. The e-mail inquired whether Tronson
was still interested in a job and asked her to update her contact
information, including her phone number. Tronson testified that
no one besides Ortiz and her parents knew that she had
previously applied for employment at Corrective Skincare.
Tronson later confirmed that the e-mail had not been sent by
Corrective Skincare, but by an imposter.
      Tronson further testified that in July 2019, she and a
friend were alone at Tronson’s home when Ortiz texted Tronson
asking, “Are you home?” Tronson replied “no.” But Ortiz texted
back stating, “you’re lying.” Ortiz then arrived at Tronson’s home
unannounced and uninvited. He opened an outdoor gate and let
himself into the backyard. When Tronson went outside to
confront him, Ortiz claimed he had seen a man in the backyard
and inside the house and was concerned for Tronson’s safety.
      In May 2020, Tronson received a purchase order in an
online clothing retail business that she operated. Tronson
became suspicious when the purchaser asked strange questions
and specified a delivery address that was nearby her home.
Tronson contacted Ortiz’s brother, who confirmed that the
delivery address was the home of Ortiz’s aunt.
      Tronson’s father Steve testified that between May 2019 and
May 2020, 30 to 40 strange men appeared unannounced at the
family home. Many of the men asked for Tronson by name.
Some claimed to be there to fix appliances, others inquired about
purchasing motorcycle parts or cameras. One of the men said he
had been sent by someone named “Ruben,” and another admitted
that Tronson’s boyfriend or ex-boyfriend had sent him. Steve




                                3
testified that he feared for his own safety and for the safety of his
family members living in the home.
       Steve further testified that Tronson’s mother, Alicia,
received 80 or more harassing Facebook or text messages. One
message included a photo of a gun and a threat to rape and
murder Tronson. Steve believed the messages were from Ortiz
because Ortiz had access to both Tronson’s and Alicia’s phone
numbers.
       Ortiz testified that within the last year, his financial
accounts, including his bank account, Amazon account, and
Paypal accounts had all been hacked, and that he began receiving
harassing text messages demanding money. He admitted
sending certain text messages to Tronson and to Tronson’s
mother.
       Ortiz also admitted entering Tronson’s property in July
2019. He claimed that he did so because he received a text
message from someone threatening to harm Tronson. Ortiz also
testified, however, that he believed Tronson was lying about the
existence of a stalker.
       The trial court received into evidence without objection
Tronson’s application for a restraining order and attached
exhibits.2 The court also received into evidence without objection
a police report, a series of messages from Tronson’s stalker, and
various social media or text messages sent to Tronson’s mother.
       The trial court found that Tronson met her burden of
establishing that Ortiz had committed acts of domestic violence.
The court found significant the fact that two e-mails Ortiz


2     Including the petition, which included among others, her
18-year-old brother as a resident of the family home.




                                 4
admitting sending to Tronson were identical in font, size, and
display to the fraudulent e-mail alleged to be from Corrective
Skincare. The trial court further noted that Ortiz’s testimony
was inconsistent and lacked credibility.
      On August 6, 2020, the trial court issued a restraining
order against Ortiz for a period of five years. The court included
as protected parties Tronson, Steve, Alicia, and Pierre. The trial
court further ordered Ortiz to stay away from Tronson’s pet dog
and cat.
      This appeal followed.

                           DISCUSSION
I.     Applicable law and standards of review
       The Domestic Violence Prevention Act (Fam. Code, § 6200
et seq.; DVPA) authorizes a trial court “‘to restrain any person for
the purpose of preventing a recurrence of domestic violence and
ensuring a period of separation of the persons involved’” if
evidence shows “‘reasonable proof of a past act or acts of abuse.’”
(In re Marriage of Evilsizor & Sweeney (2015) 237 Cal.App.4th
1416, 1424 (Evilsizor).) Family Code section 6320 broadly
provides that “disturbing the peace of the other party” constitutes
abuse for the purposes of the DVPA. (In re Marriage of Nadkarni
(2009) 173 Cal.App.4th 1483, 1497 (Nadkarni).)
       We review a trial court’s factual findings under Family
Code section 6320 for substantial evidence. (J.J. v. M.F. (2014)
223 Cal.App.4th 968, 975.) Under this standard, we inquire
“‘whether, on the entire record, there is any substantial evidence,
contradicted or uncontradicted,’ supporting the court’s finding.”
(Sabbah v. Sabbah (2007) 151 Cal.App.4th 818, 822.) “‘We must
accept as true all evidence . . . tending to establish the




                                 5
correctness of the trial court’s findings . . . , resolving every
conflict in favor of the judgment.’” (Id. at p. 823.)
       An order granting a protective order under the DVPA is
reviewed for abuse of discretion. (Evilsizor, supra, 237
Cal.App.4th at p. 1424.) This is because the grant of a protective
order “‘“‘rests in the sound discretion of the trial court upon a
consideration of all the particular circumstances of each
individual case.’”’” (Nadkarni, supra, 173 Cal.App.4th at
p. 1495.)
II.    Substantial evidence supports issuance of the DVRO
       A.     Evidence that Ortiz engaged in abuse
       Ortiz contends there was insufficient evidence that he was
responsible for the abusive conduct that led to the trial court’s
issuance of the DVRO. There is substantial evidence in the
record that Ortiz was the culpable party.
       Ortiz admitted appearing unannounced and uninvited at
Tronson’s home in July 2019. Although Ortiz claimed he went to
the home because he feared for Tronson’s safety, he also testified
that he disbelieved Tronson’s reports of being harassed by a
stalker. Tronson’s testimony that shortly before Ortiz arrived
she had texted him stating that she was not at home further
undermined Ortiz’s credibility.
       There was evidence that Ortiz had access to both Tronson’s
and Alicia’s phone numbers, and threatening messages were sent
to both their phones. The threatening messages stopped when
Tronson and Alicia changed their phone numbers. The harassing
messages resumed only after Ortiz persuaded Tronson to disclose
to him her new phone number.
       There was also evidence that the scores of strange men who
appeared uninvited at Tronson’s home did so at Ortiz’s direction.




                                6
One of the men admitted being sent by Tronson’s ex-boyfriend,
and another said he was sent by “Ruben.” Finally, the trial court
found a striking similarity in font, style, and display between
e-mails Ortiz admitted sending to Tronson and the fraudulent
e-mail Tronson received from Corrective Skincare requesting her
current contact information.
       Substantial evidence supports the trial court’s finding that
Ortiz engaged in abusive conduct.
       B.    Duration of DVRO
       Ortiz challenges the five-year duration of the DVRO and
claims that it is excessive. In setting the duration of the DVRO,
the trial court considered the period of time during which the
abusive conduct occurred—late 2018 to May 2020. The court also
weighed the content of the harassing messages, many of which
threatened violence against Tronson or her mother. The record
discloses no abuse of discretion.
       C.    Protected parties
       Ortiz contends there was no evidence to warrant including
Tronson’s brother Pierre or Tronson’s pets in the protective order.
Family Code section 6320, subdivision (a) allows “in the
discretion of the court” inclusion of other named family or
household members “on a showing of good cause.” Family Code
section 6320, subdivision (b) similarly allows the court “on a
showing of good cause” to order a respondent to stay away from
“any animal owned, possessed, leased, kept, or held” by the
petitioner.
       Substantial evidence supports inclusion of Tronson’s pets
and Pierre in the order. There was evidence that Ortiz appeared
at Tronson’s home unannounced and uninvited and that he
opened a gate and made an unauthorized entry into the




                                 7
backyard. There was also evidence that Ortiz caused between 30
and 40 strange men to appear at the home asking for Tronson.
Finally, there was evidence that Ortiz sent multiple messages
threatening to appear at the home to do harm to Tronson and her
mother. Tronson’s pets and Pierre reside in the home. The trial
court did not abuse its discretion by including them in the DVRO.

                       DISPOSITION
     The August 6, 2020 DVRO against Ortiz is affirmed.


                                    ___________________________
                                    CHAVEZ, J.

We concur:


_______________________________
ASHMANN-GERST, Acting P. J.


_______________________________
HOFFSTADT, J.




                                8